COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  JAIME LUEVANO,


                            Relator.

§
 
§
 
§
 
§
 
§
 
 § 




No. 08-09-00301-CR

AN ORIGINAL PROCEEDING
                        IN MANDAMUS



 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator has filed a pro se petition for writ of mandamus requesting this Court  to compel the
Judge of the 120th Judicial District Court to produce “indictments.” 
            Relief by writ of mandamus will only granted in extraordinary circumstances where the
Relator is able to establish the trial court has clearly abused its discretion, and no adequate remedy
at law exists.  See State ex. rel Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236
S.W.3d 207, 210 (Tex.Crim.App. 2007).  Based on the petition and record before us, we are unable
to conclude that Relator is entitled to the relief requested.  Accordingly, mandamus relief is denied. 
See Tex.R.App.P.  58.2(a). 
            Also pending before the Court, is Relator’s, “Emergency Motion to Expedite-To Amend- To
Appoint Counsel-Etc.”  Given the disposition of Relator’s petition for writ of mandamus, this motion
is denied.
 
January 20, 2010                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)